Mr. Justice Sterrett
delivered the opinion of the court, October 2d 1882.
In addition to the remedies theretofore provided by law the act of April 24th 1857, Purd. 802, pl. 53, declares it shall be lawful for any one who may have a cause of action against an insurance company, “ to bring suit in any county where the property insured may be located, and to direct any process to the sheriff of either of the counties of this Commonwealth,” etc. Prior to the passage of that act, the class of suitors, intended to be benefited thereby, was obliged to seek redress in the courts of the county where the insurance companies might be located. This was generally attended with great inconvenience and expense in procuring testimony and securing the attendance of witnesses at points often very remote from their homes and the locality of the loss. In view of these and other considerations, and for the purpose of providing a suitable remedy, the Act of 1857 was doubtless passed; but, the language employed did not clearly include life and accident insurance companies, both of which were equally within the mischief that required a remedy, and hence the supplement of April 8th 1868, P. L. 70, was *385passed, declaring that all the provisions of the former act “ shall apply to life and accident insurance companies.”
While the legislative intention is not as clearly expressed as it might have been, we have no doubt the supplement was intended to authorize suits to be brought against life and accident insurance companies in the county where the person insured resided, where the subject of the risk insured against was domiciled or located. A consideration of the reasons which evidently prompted its enactment also tends to sustain this view of the supplement. If it is not susceptible of that construction it is utterly nugatory and meaningless. Such a conclusion would not harmonize with the principle that every statute should be so construed as to give it operation, if the language will permit. A remedial statute, such as this supplement evidently is, should receive a liberal interpretation in advancement of the remedy contemplated.
In view of these considerations, we are of opinion that the learned court erred in making the order complained of-.
Decree reversed and procedendo awarded.